Citation Nr: 0809802	
Decision Date: 03/25/08    Archive Date: 04/09/08

DOCKET NO.  06-07 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for bipolar mood disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1967 to 
November 1989.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2003 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Houston, 
Texas, which denied entitlement to service connection for 
bipolar mood disorder (claimed as depression, anxiety, 
marital, legal, and bipolar).  

The veteran requested a hearing before a Veteran's Law Judge 
at the RO, which was scheduled for November 8, 2007.  He 
withdrew his request in a timely manner.

The issue has been recharacterized on the title page to 
comport with the medical evidence of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service connection for bipolar mood 
disorder.  He claims that he began treatment for bipolar 
symptoms while in active service, and continued treatment 
following retirement in November 1989.

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The medical evidence of record indicates a current bipolar 
mood disorder and medical evidence of a nexus between an in-
service disease or injury and the current disability, however 
there is no credible evidence of an in-service injury or 
disease.  

The veteran noted that that he began treatment for bipolar 
symptoms at the psychological department of Darnell Army 
Hospital in Fort Hood, Texas, in April 1984, and that he 
continued treatment with a psychiatrist in the psychological 
department of the Nuremberg Hospital in Nuremberg, Germany in 
July 1988.  The veteran also indicated that upon retirement 
in November 1989 he continued psychological treatment in the 
civilian sector.

Although the RO has obtained the veteran's service medical 
records (SMRs), it has not attempted to obtain psychiatric 
treatment records from Darnell Army Hospital in Fort Hood, 
Texas, for the period of April 1984, or from Nuremberg 
Hospital in Nuremberg, Germany, for the period of July 1988.  
Likewise, the RO has not attempted to obtain the veteran's 
personnel records, which may show notations relating to a 
possible mental disorder the veteran may have had while in-
service.  To ensure that VA has met its duty to assist the 
appellant in developing the evidence in support of his claim 
pursuant to 38 U.S.C.A. § 5103A, and to ensure full 
compliance with due process requirements, this case must be 
remanded so that the RO can obtain these records.  

Additionally, this claim must be remanded for a second 
reason.

In May 2003, the RO denied the benefits sought on appeal.  
The veteran perfected his appeal and his claim was certified 
to the Board in August 2006.  In December 2007 the Board 
received an additional medical opinion from the veteran's 
psychiatrist in support of the veteran's claim.  This 
evidence is potentially relevant to the veteran's claim and 
has not been considered by the RO.  

Applicable VA regulations require that pertinent evidence 
submitted by the appellant must be referred to the agency of 
original jurisdiction for review and preparation of a 
supplemental statement of the case (SSOC) unless this 
procedural right is waived in writing by the appellant.  See 
Disabled American Veterans v. Sec'y of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003); 38 C.F.R. §§ 19.37, 
20.1304(c) (2007).  As the veteran has specifically not 
waived initial RO consideration of this evidence, a remand to 
the RO is necessary.  38 C.F.R. § 19.9 (2007).



Accordingly, the case is REMANDED for the following action:

1.  Obtain psychiatric treatment records 
from Darnell Army Hospital in Fort Hood, 
Texas, including specifically for the 
period of April 1984, and from Nuremberg 
Hospital in Nuremberg, Germany, including 
specifically for the period of July 1988.  
Note any negative responses received 
following the making of these requests.

2.  Obtain the veteran's entire personnel 
file, to include, any administrative 
remarks, copies of orders, citations, and 
legal proceedings.  Note any negative 
responses received following the making of 
these requests.

3.  Ask the veteran for specific dates, 
treatment locations, and treating 
clinician names for any post-service 
psychiatric or other mental health 
treatment he received.  The RO should then 
take all necessary steps to obtain these 
treatment records.

4.  Thereafter, if necessary, any 
additional development deemed appropriate 
should be accomplished.  The claim should 
then be readjudicated.  If the claim 
remains denied, the RO should issue a 
supplemental statement of the case (SSOC) 
containing notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal and allow an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).







_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



